DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Information Disclosure Statement
3.	The Information Disclosure Statement filed on 04/16/2021 has been considered by the examiner (See attachment).

Allowable Subject Matter
4.	Claims 1-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 

Regarding to claims 14-18, the cited prior arts fail to disclose or suggest 
(I) performing a passivation process comprising:
(A)    performing at least one of: (a) coupling a 300 to 10,000 Watts of VHF power into said upper chamber or to said ceiling electrode, or (b) coupling a 300 to 10,000 Watts of inductively coupled power into said upper chamber; and
(B)    maintaining a bias voltage on said workpiece at zero or below a threshold for etching said surface layer of said workpiece;
(II)    performing an etching process comprising:
(A)    coupling to said ceiling electrode 300 to 10,000 Watts of RF power;
(B)    maintaining a bias voltage on said workpiece above a threshold for etching said surface layer; and
(III)    repeating said passivation and etching processes in alternating succession.


.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713